                Case 2:19-cr-00232-JAM Document 37 Filed 10/23/20 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 CAMERON L. DESMOND
   DAVID W. SPENCER
 3 Assistant United States Attorney
   501 I Street, Suite 10-100
 4 Sacramento, CA 95814
   Telephone: (916) 554-2700
 5 Facsimile: (916) 554-2900

 6
   Attorneys for Plaintiff
 7 United States of America

 8

 9                               IN THE UNITED STATES DISTRICT COURT

10                                  EASTERN DISTRICT OF CALIFORNIA

11
     UNITED STATES OF AMERICA,                          CASE NO. 2:19-CR-232-JAM
12
                                  Plaintiff,            STIPULATION REGARDING EXCLUDABLE
13                                                      TIME PERIODS UNDER SPEEDY TRIAL ACT;
                            v.                          FINDINGS AND ORDER
14
     FRANK JONATHAN GUZMAN, and                         DATE: November 3, 2020
15   JOSE CRUZ IVAN AISPURO,                            TIME: 9:30 a.m.
                                                        COURT: Hon. John A. Mendez
16                               Defendants.
17

18          On October 15, 2020, the Court continued the status conference scheduled for October 20, 2020,

19 to November 3, 2020. See ECF No. 35. By this stipulation, the parties request to continue the status

20 conference to January 12, 2021, and to exclude time between October 20, 2020 and January 12, 2021

21 under Local Code T4.

22          On May 13, 2020, this Court issued General Order 618, which suspends all jury trials in the

23 Eastern District of California “until further notice.” Further, pursuant to General Order 611, this Court’s

24 declaration of judicial emergency under 18 U.S.C. § 3174, and the Ninth Circuit Judicial Council’s

25 Order of April 16, 2020 continuing this Court’s judicial emergency, this Court has allowed district
                                                                       1
26 judges to continue all criminal matters to a date after May 2, 2021. This and previous General Orders,

27
            1
            A judge “may order case-by-case exceptions” at the discretion of that judge “or upon the
28 request of counsel, after consultation with counsel and the Clerk of the Court to the extent such an order
   will impact court staff and operations.” General Order 618, ¶ 7 (E.D. Cal. May 13, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              1
      PERIODS UNDER SPEEDY TRIAL ACT
               Case 2:19-cr-00232-JAM Document 37 Filed 10/23/20 Page 2 of 5


 1 as well as the declarations of judicial emergency, were entered to address public health concerns related

 2 to COVID-19.

 3          Although the General Orders and declarations of emergency address the district-wide health

 4 concern, the Supreme Court has emphasized that the Speedy Trial Act’s end-of-justice provision

 5 “counteract[s] substantive openendedness with procedural strictness,” “demand[ing] on-the-record

 6 findings” in a particular case. Zedner v. United States, 547 U.S. 489, 509 (2006). “[W]ithout on-the-

 7 record findings, there can be no exclusion under” § 3161(h)(7)(A). Id. at 507. Moreover, any such

 8 failure cannot be harmless. Id. at 509; see also United States v. Ramirez-Cortez, 213 F.3d 1149, 1153

 9 (9th Cir. 2000) (explaining that a judge ordering an ends-of-justice continuance must set forth explicit

10 findings on the record “either orally or in writing”).

11          Based on the plain text of the Speedy Trial Act—which Zedner emphasizes as both mandatory

12 and inexcusable—General Orders 611, 612, 617, and 618 and the subsequent declaration of judicial

13 emergency require specific supplementation. Ends-of-justice continuances are excludable only if “the

14 judge granted such continuance on the basis of his findings that the ends of justice served by taking such

15 action outweigh the best interest of the public and the defendant in a speedy trial.” 18 U.S.C.

16 § 3161(h)(7)(A). Moreover, no such period is excludable unless “the court sets forth, in the record of

17 the case, either orally or in writing, its reason or finding that the ends of justice served by the granting of

18 such continuance outweigh the best interests of the public and the defendant in a speedy trial.” Id.

19          The General Orders and declaration of judicial emergency exclude delay in the “ends of justice.”

20 18 U.S.C. § 3161(h)(7) (Local Code T4). Although the Speedy Trial Act does not directly address

21 continuances stemming from pandemics, natural disasters, or other emergencies, this Court has

22 discretion to order a continuance in such circumstances. For example, the Ninth Circuit affirmed a two-

23 week ends-of-justice continuance following Mt. St. Helens’ eruption. Furlow v. United States, 644 F.2d

24 764 (9th Cir. 1981). The court recognized that the eruption made it impossible for the trial to proceed.

25 Id. at 767-68; see also United States v. Correa, 182 F. Supp. 326, 329 (S.D.N.Y. 2001) (citing Furlow to

26 exclude time following the September 11, 2001 terrorist attacks and the resultant public emergency).

27 The coronavirus is posing a similar, albeit more enduring, barrier to the prompt proceedings mandated

28 by the statutory rules.

       STIPULATION REGARDING EXCLUDABLE TIME                2
       PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00232-JAM Document 37 Filed 10/23/20 Page 3 of 5


 1          In light of the societal context created by the foregoing, this Court should consider the following

 2 case-specific facts in finding excludable delay appropriate in this particular case under the ends-of-

 3 justice exception, § 3161(h)(7) (Local Code T4). 2

 4                                               STIPULATION

 5          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

 6 through defendant’s counsel of record, hereby stipulate as follows:

 7          1.      By previous order, this matter was set for status on October 20, 2020.

 8          2.      In a minute order issued October 15, 2020, the Court continued the October 20, 2020,

 9 status conference to November 3, 2020, due to the Court’s unavailability. ECF No. 35.

10          3.      By this stipulation, the parties request to continue the status conference to January 12,

11 2021, and to exclude time between October 20, 2020, and January 12, 2021, under 18 U.S.C.

12 § 3161(h)(7)(A), B(iv) [Local Code T4].

13          4.      The parties agree and stipulate, and request that the Court find the following:

14                  a)     The government has represented that the discovery associated with this case

15          includes approximately 928 pages of investigative reports, photographs, and other documents, as

16          well as multiple video and audio recordings. All of this discovery has been either produced

17          directly to counsel and/or made available for inspection and copying.

18                  b)     The Indictment in this case was returned on December 19, 2020. ECF No. 16.

19                  c)     Counsel for Defendant Guzman, Kelly Babineau, substituted into this case as

20          counsel of record on February 4, 2020. See ECF Nos. 20-22.

21                  d)     On August 7, 2020, the government produced approximately 36 pages of

22          additional discovery, consisting of investigative reports, to counsel for defendants.

23                  e)     Counsel for defendants need additional time to review the discovery, to conduct

24          necessary investigation, and to consult with their clients.

25

26

27
            2
            The parties note that General Order 612 acknowledges that a district judge may make
28 “additional findings to support the exclusion” at the judge’s discretion. General Order 612, ¶ 5 (E.D.
   Cal. March 18, 2020).
     STIPULATION REGARDING EXCLUDABLE TIME              3
      PERIODS UNDER SPEEDY TRIAL ACT
                 Case 2:19-cr-00232-JAM Document 37 Filed 10/23/20 Page 4 of 5


 1                  f)      Counsel for defendants believe that failure to grant the above-requested

 2          continuance would deny them the reasonable time necessary for effective preparation, taking into

 3          account the exercise of due diligence.

 4                  g)      The government does not object to the continuance.

 5                  h)      In addition, because of the public health concerns cited by the General Orders and

 6          declarations of judicial emergency, and presented by the evolving COVID-19 pandemic, an

 7          ends-of-justice delay is particularly apt in this case.

 8                  i)      Based on the above-stated findings, the ends of justice served by continuing the

 9          case as requested outweigh the interest of the public and the defendant in a trial within the

10          original date prescribed by the Speedy Trial Act.

11                  j)      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,

12          et seq., within which trial must commence, the time period of October 20, 2020 to January 12,

13          2021, inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code

14          T4] on the basis of the Court’s finding that the ends of justice served by taking such action

15          outweigh the best interest of the public and the defendant in a speedy trial.

16          5.      Nothing in this stipulation and order shall preclude a finding that other provisions of the

17 Speedy Trial Act dictate that additional time periods are excludable from the period within which a trial

18 must commence.

19          IT IS SO STIPULATED.

20

21
      Dated: October 22, 2020                                  MCGREGOR W. SCOTT
22                                                             United States Attorney
23
                                                               /s/ DAVID W. SPENCER
24                                                             DAVID W. SPENCER
                                                               Assistant United States Attorney
25

26

27

28

      STIPULATION REGARDING EXCLUDABLE TIME                4
      PERIODS UNDER SPEEDY TRIAL ACT
            Case 2:19-cr-00232-JAM Document 37 Filed 10/23/20 Page 5 of 5

     Dated: October 22, 2020                        /s/ Kelly Babineau
 1                                                  Kelly Babineau
                                                    Counsel for Defendant
 2
                                                    FRANK JONATHAN
 3                                                  GUZMAN

 4   Dated: October 22, 2020                        /s/ David W. Dratman
                                                    David W. Dratman
 5                                                  Counsel for Defendant
                                                    JOSE CRUZ IVAN AISPURO
 6

 7

 8

 9
                                        FINDINGS AND ORDER
10
          IT IS SO FOUND AND ORDERED this 22nd day of October, 2020.
11

12                                             /s/ John A. Mendez
                                               THE HONORABLE JOHN A. MENDEZ
13                                             UNITED STATES DISTRICT COURT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION REGARDING EXCLUDABLE TIME      5
     PERIODS UNDER SPEEDY TRIAL ACT
